

EXHIBIT 10.2


$5,000,000
 
As of October 11, 2007

New York, New York


FOR VALUE RECEIVED, INDUSTRIAL ENTERPRISES OF AMERICA, INC., a Nevada
corporation, UNIFIDE INDUSTRIES, LIMITED LIABILITY COMPANY, a New Jersey limited
liability company, PITT PENN OIL CO., LLC, an Ohio limited liability company,
EMC PACKAGING, INC., a Delaware corporation, PITT PENN HOLDING CO., LLC, an Ohio
limited liability company, and TODAYS WAY MANUFACTURING LLC, an Ohio limited
liability company (each a “Borrower” and collectively the “Borrowers”) jointly
and severally promise to pay to the order of SOVEREIGN BANK (the “Lender”) on
the earlier of the Termination Date or the end of the Revolving Loan Period, or
earlier, as set forth in the Agreement, at the office of the Lender, in lawful
money of the United States of America and in immediately available funds the
principal amount of FIVE MILLION AND 00/100 ($5,000,000) DOLLARS or, if less
than such principal amount, the aggregate unpaid principal amount of all
Revolving Credit Loans made or deemed made by the Lender to the Borrowers
pursuant to the Credit Agreement, dated as of October 11, 2007 among the
Borrowers and the Lender (as amended, restated, supplemented or modified from
time to time, the “Agreement”; terms and phrases defined in the Agreement which
are not defined in this Note shall have their defined meanings in the Agreement
when used in this Note). The Borrowers further jointly and severally promise to
pay interest in like money on the unpaid principal balance of this Note from
time to time outstanding at such rates, and payable at such times, as are
specified in the Agreement. All Revolving Credit Loans made by the Lender
pursuant to Section 2 of the Agreement and all payments of principal thereon may
but shall not be required to be endorsed by the holder of this Note on the
schedule annexed hereto, which holder may add additional pages to such schedule.
The aggregate net unpaid amount of Revolving Credit Loans set forth in such
schedule shall be presumed to be the principal balance hereof but shall not
limit Borrowers’ obligations to Lender. Whenever the unpaid principal balance of
any Revolving Credit Loan shall become due and payable (whether at the stated
maturity thereof, by acceleration or otherwise) or an Event of Default shall
have occurred, this Note shall bear interest at such rates as are specified in
the Agreement, payable on demand, but in no event in excess of the maximum rate
of interest permitted under applicable law.


This Note is the Revolving Credit Note referred to in the Agreement, and is
entitled to the benefits thereof and may be prepaid in whole or in part as
provided therein.


   Upon the occurrence of any one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Note may be declared to
be or may become immediately due and payable as provided in the Agreement.


No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any future occasion.


The Borrowers and every endorser and guarantor of this Note or the obligation
represented hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, and assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.


 
 

--------------------------------------------------------------------------------

 
This Note and the joint and several obligations of the Borrowers hereunder shall
be construed in accordance with and governed by the laws of the State of New
York, excluding the laws applicable to conflicts or choice of law.


Notice Addresses :
 
CITIBANK, N.A.
Hauppauge, NY 11788
INDUSTRIAL ENTERPRISES OF
AMERICA, INC.
By:                                                      
Name:
Title:
  JPMORGAN CHASE BANK, N.A.
 
Melville, NY 11747
UNIFIDE INDUSTRIES, LIMITED LIABILITY COMPANY
 
By:                                                      
Name:
Title:
 
 
 
New York, NY 10017
PITT PENN OIL CO., LLC
 
By:                                                      
Name:
Title:
 
ANK OF AMERICA, N.A.
 
New York, NY 10036
EMC PACKAGING, INC.
 
By:                                                      
Name:
Title:
 
TODAYS WAY MANUFACTURING LLC
 
By:                                                      
Name:
Title:
 
 
PITT PENN HOLDING CO., LLC
 
By:                                                      
Name:
Title:
